Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2022, 05/13/2022, 04/28/2022, 01/26/2022 has been placed in record and considered by the examiner. 


Claim Objections
Claim 6 and 14 are objected to because of the following informalities: 
Claim 6 line 7-8, state “configuration information for the terminal to receive data from the terminal”. Based on the specification disclosure / drawings and claims this appears to be a typo where it should recite “from the base station”. For examination purposes the language will be interpreted as reciting “from the base station”. The same issue exists in claim 14, lines 10-11. 
  Appropriate correction is required.

Response to Arguments
Applicant’s arguments (filed 01/13/2022) with respect to claim(s) 1, 3-6,8-10,12-14 and 16-22 have been considered but are moot in view of a new ground of rejection based on Park et al. (US 20170374679 A1).
	
For claim 1, and similarly 6, 10, 14, Park discloses transmitting, using a set of symbols that exclude the symbol in the channel sensing period (see fig. 20; symbols with numbers are transmitted, while the last two CCA (two rightmost) symbols are not transmitted para. 0083, 0249-0251, 0255 ; the two symbols that belong to CCA, which overlap UCI symbols (i.e. two SC-FDMA symbols in para. 0255 and depicted as the two last symbols), are not transmitted (i.e. punctured / excluded) while the other symbols (i.e. symbols that are numbered in fig. 20) are transmitted (“transmitting, using a set of symbols”))), wherein a number of symbols for transmitting the data is determined by subtracting a number of symbols in the channel sensing period from a number of symbols of an uplink subframe (see para. 0083, 0255,  the number of symbols (i.e. the 10 symbols (horizontal axis slots / divisions of fig. 20), that are numbered are transmitted) that is transmitted for the scheduled / associated UCI (corresponding to “data, and that can be in a uplink subframe as in fig. 8) is the results of excluding/ puncturing (i.e. “subtracted”) 2 symbols of the CCA section (“symbols in the channel sensing period”), which are the last two symbols in fig. 20 and para. 0255 last sentence)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 4, 6, 8, 10, 12, 13, 14, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20170215082 A1) in view of Blankenship et al. (US 20150036566 A1) and Park et al. (US 20170374679 A1).

For claim 1, Hwang discloses A method by a terminal for transmitting an uplink signal to a base station (see para. 0120; period / timing during which terminal can transmit to base station / base station can receive from terminal (i.e. uplink as in 0064, 0066-0067)), the method comprising:
receiving uplink transmission configuration information (see para. 0017 last sentence, 0116, 0132; LBT configuration / information is provided by base station to UE) including configuration information for transmitting a signal in an unlicensed band (see para. 0120; RRP period length indicates when data can be communicated on an unlicensed band) including information on a channel sensing period (see para. 0117; length of CS (carrier sensing) period) and configuration information for the terminal to transmit data to the base station (see para. 0120; period / timing during which terminal can transmit to base station / base station can receive from terminal (i.e. uplink as in 0064, 0066-0067))

Hwang does not disclose:

receiving sounding reference signal (SRS) configuration information for transmitting an SRS; 
determining that a symbol configured to transmit the SRS or a symbol in the channel sensing period overlaps a symbol for transmitting uplink control information included in the data to be transmitted based on the SRS configuration information and the uplink transmission configuration information; ; 
and transmitting, using a set of symbols that exclude the symbol configured to transmit the SRS and the symbol in the channel sensing period, the data and the uplink control information included in the data based on a determination result, wherein a number of symbols for transmitting the data is determined by subtracting a number of symbols in the channel sensing period and a number of symbols configured to transmit the SRS from a number of symbols of an uplink subframe.

In analogous art, Blankenship discloses 
 receiving sounding reference signal (SRS) configuration information for transmitting an SRS (see para. 0101, 0106-0107; base station transmits SRS schedule configuration to UE).
determining that a symbol (see para. 0123-124; the at least one symbol in SRS (“a symbol”) that overlaps with at least one symbol in the PUCCH as in para. 0119 and 0098) configured to transmit the SRS or a symbol in the channel sensing period overlaps a symbol for transmitting uplink control information included in the data to be transmitted (see para. 0123-124; determining overlap between SRS and PUCCH (which is at least one symbol overlapped in both the SRS and PUCCH as in para. 0119 and 0098), wherein UCI is transmitted in PUCCH data (“uplink control information included in the data to be transmitted”) as in para. 0056)    based on the SRS configuration information and the uplink transmission configuration information (see para. 0120, 0123; the determination of overlap between SRS and PUCCH is based on SRS schedule / configuration (para. 0101, 0106-0107 and PUCCH schedule / configuration for transmission)

and transmitting, using a set of symbols that exclude the symbol configured to transmit the SRS (see para. 0123-124; based on the determination of the overlap, the SRS symbols that overlap are dropped, while ( the PUCCH symbols (“data”) and the included UCI in the PUCCH is transmitted (as in para. 0056) instead of the SRS), the data and the uplink control information included in the data based on a determination result (see para. 0123-124; based on the determination of the overlap, the PUCCH (“data”) and the included UCI in the PUCCH is transmitted (as in para. 0056) instead of the SRS), wherein a number of symbols for transmitting the data is determined by subtracting a number of symbols configured to transmit the SRS from a number of symbols of an uplink subframe (see fig. 8, SRS & Drop 802; para. 0094-95, 0098, 0123-124; the symbols that belong to the overlapping SRS are excluded / subtracted from the symbols of uplink subframe (subframe I in fig. 8)).


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Hwang by using the above recited features, as taught by Blankenship, in order to provide where small cells can be deployed, therefore providing the benefit of communications with UEs can be offloaded from the macro cell to the small cells, thereby data communication capacity is increased to better meet data communication demands in regions of relatively high densities of UEs (see Blankenship sections 0002).

Hwang and Blankenship do not disclose
and transmitting, using a set of symbols that exclude the symbol in the channel sensing period, wherein a number of symbols for transmitting the data is determined by subtracting a number of symbols in the channel sensing period from a number of symbols of an uplink subframe.

In analogous art, Park discloses and transmitting, using a set of symbols that exclude the symbol in the channel sensing period (see fig. 20; symbols with numbers are transmitted, while the last two CCA (two rightmost) symbols are not transmitted para. 0083, 0249-0251, 0255 ; the two symbols that belong to CCA, which overlap UCI symbols (i.e. two SC-FDMA symbols in para. 0255 and depicted as the two last symbols), are not transmitted (i.e. punctured / excluded) while the other symbols (i.e. symbols that are numbered in fig. 20) are transmitted (“transmitting, using a set of symbols”))), wherein a number of symbols for transmitting the data is determined by subtracting a number of symbols in the channel sensing period from a number of symbols of an uplink subframe (see para. 0083, 0255,  the number of symbols (i.e. the 10 symbols (horizontal axis slots / divisions of fig. 20), that are numbered are transmitted) that is transmitted for the scheduled / associated UCI (corresponding to “data, and that can be in a uplink subframe as in fig. 8) is the results of excluding/ puncturing (i.e.“subtracted”) 2 symbols of the CCA section (“symbols in the channel sensing period”), which are the last two symbols in fig. 20 and para. 0255 last sentence)).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Hwang and Blankenship by using the above recited features, as taught by Park, in order to provide a reduced base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems (see Park section 0006).

For claim 3, Hwang and Blankenship do not disclose transmitting the SRS on th

In analogous art, Park discloses transmitting the SRS on th

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Hwang and Blankenship by using the above recited features, as taught by Park, in order to provide a reduced base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems (see Park section 0006).

For claim 4, the combination of Hwang and Blankenship does not disclose performing, a channel sensing operation on th

In analogous art, Park discloses performing, a channel sensing operation on th
 (see para. 0083, 0249-0251, 0255; based on the determination that a symbol(s) of uplink control information (UCI) transmitted on PUSCH / data channel (“the data”) is / are overlapping a symbol(s) of CCA (para. 0249) (i.e. “result of the determination”), then the CCA  is transmitted in those overlapped symbols (i.e. a clear channel assessment operation is performed, which is considered a “channel sensing operation”)).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Hwang and Blankenship by using the above recited features, as taught by Park, in order to provide a reduced base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems (see Park section 0006).

For claim 6, Hwang discloses A method by a base station for receiving an uplink signal from a terminal (see para. 0120; period / timing during which terminal can transmit to base station / base station can receive from terminal (i.e. uplink as in 0064, 0066-0067)), the method comprising: transmitting uplink transmission configuration information  (see para. 0017 last sentence, 0116, 0132; LBT configuration / information is provided by base station to UE) including configuration information for receiving a signal in an unlicensed band (see para. 0120; RRP period length indicates when data can be communicated (transmitted / received) on an unlicensed band) including information on a channel sensing period (see para. 0117; length of CS (carrier sensing) period) and configuration information for the terminal to receive data from the terminal (see para. 0120; period / timing during which terminal can transmit to base station / base station can receive from terminal (i.e. uplink as in 0064, 0066-0067) NOTE: see objection regarding interpretation of “from the terminal”).

Hwang does not disclose:
transmitting sounding reference signal (SRS) configuration information for transmitting an SRS;
determining that a symbol configured to receive the SRS or a symbol in the channel sensing period overlaps a symbol for receiving uplink control information included in the data to be received associated with the SRS configuration information and the uplink transmission configuration information; ; 

and receiving, using a set of symbols that exclude the symbol configured to transmit the SRS and the symbol in the channel sensing period, the data and the uplink control information included in the data based on a determination result, determining whether the symbol configured to receive the SRS or the symbol in the channel sensing period overlaps the symbol for receiving the uplink control information included in the data,

wherein a number of symbols for transmitting the data is determined by subtracting a number of symbols in the channel sensing period and a number of symbols configured to transmit the SRS from a number of symbols of an uplink subframe.

In analogous art, Blankenship discloses 
 transmitting sounding reference signal (SRS) configuration information for transmitting an SRS (see para. 0101, 0106-0107; base station transmits SRS schedule configuration to UE).
determining whether a symbol (see para. 0123-124; the at least one symbol in SRS (“a symbol”) that overlaps with at least one symbol in the PUCCH as in para. 0119 and 0098) configured to receive the SRS or a symbol in the channel sensing period overlaps a symbol for receiving uplink control information included in the data to be received associated with (see para. 0123-124; determining overlap between SRS and PUCCH (which is at least one symbol overlapped in both the SRS and PUCCH as in para. 0119 and 0098), wherein UCI is transmitted in PUCCH data (“uplink control information included in the data to be received”) as in para. 0056)    based on the SRS configuration information and the uplink transmission configuration information (see para. 0120, 0123; the determination of overlap between SRS and PUCCH is based on SRS schedule / configuration (para. 0101, 0106-0107 and PUCCH schedule / configuration for transmission)
and receiving, using a set of symbols that exclude the symbol configured to transmit the SRS (see para. 0123-124; based on the determination of the overlap, the SRS symbols that overlap are dropped, while ( the PUCCH symbols (“data”) and the included UCI in the PUCCH is transmitted (as in para. 0056) instead of the SRS), the data and the uplink control information included in the data based on a determination result (see para. 0123-124, 0126; based on the determination and notification of the overlap / dropping of SRS to a base station, the PUCCH (“data”) and the included UCI in the PUCCH is received (as in para. 0056) instead of the SRS at the base station), 

determining whether the symbol configured to receive the SRS or the symbol in the channel sensing period overlaps the symbol for receiving the uplink control information included in the data (see para. 0123-124; determining overlap between SRS and PUCCH (which is at least one symbol overlapped in both the SRS and PUCCH as in para. 0119 and 0098), wherein UCI is transmitted in PUCCH data (“uplink control information included in the data to be received”) as in para. 0056),

wherein a number of symbols for transmitting the data is determined by subtracting a number of symbols configured to transmit the SRS from a number of symbols of an uplink subframe (see fig. 8, SRS & Drop 802; para. 0094-95, 0098, 0123-124; the symbols that belong to the overlapping SRS are excluded / subtracted from the symbols of uplink subframe (subframe I in fig. 8)).
 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Hwang by using the above recited features, as taught by Blankenship, in order to provide where small cells can be deployed, therefore providing the benefit of communications with UEs can be offloaded from the macro cell to the small cells, thereby data communication capacity is increased to better meet data communication demands in regions of relatively high densities of UEs (see Blankenship section 0002).

Hwang and Blankenship do not disclose
and receiving, using a set of symbols that exclude the symbol in the channel sensing period, wherein a number of symbols for receiving the data is determined by subtracting a number of symbols in the channel sensing period from a number of symbols of an uplink subframe.

In analogous art, Park discloses and receiving, using a set of symbols that exclude the symbol in the channel sensing period (see fig. 20; symbols with numbers are transmitted, while the last two CCA (two rightmost) symbols are not transmitted para. 0083, 0249-0251, 0255; the two symbols that belong to CCA, which overlap UCI symbols (i.e. two SC-FDMA symbols in para. 0255 and depicted as the two last symbols), are not transmitted (i.e. punctured / excluded) while the other symbols (i.e. symbols that are numbered in fig. 20) are transmitted (“transmitting, using a set of symbols”))), wherein a number of symbols for transmitting the data is determined by subtracting a number of symbols in the channel sensing period from a number of symbols of an uplink subframe (see para. 0083, 0255,  the number of symbols (i.e. the 10 symbols (horizontal axis slots / divisions of fig. 20), that are numbered are transmitted) that is transmitted for the scheduled / associated UCI (corresponding to “data, and that can be in a uplink subframe as in fig. 8) is the results of excluding/ puncturing (i.e. “subtracted”) 2 symbols of the CCA section (“symbols in the channel sensing period”), which are the last two symbols in fig. 20 and para. 0255 last sentence)).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Hwang and Blankenship by using the above recited features, as taught by Park, in order to provide a reduced base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems (see Park section 0006).

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 1, wherein Hwang further discloses a transceiver (see fig. 11; RF Unit 103 as in para. 0171) and a controller comprising a processor (see fig. 11; Processor 101 in device as in para. 0171).  

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
	
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 6, wherein Hwang further discloses a transceiver (see fig. 11; RF Unit 203 as in para. 0170) and a controller comprising a processor (see fig. 11; Processor   201 in device as in para. 0170).  
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Claim 5, 9, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20170215082 A1), Blankenship et al. (US 20150036566 A1) and Park et al. (US 20170374679 A1), further in view of Aiba et al. (US 20160056933 A1).

For claim 5, the combination of Hwang, Blankenship and Park does not disclose wherein the SRS is configured to be transmitted on a second symbol of the uplink subframe.

In analogous art, Aiba discloses wherein the SRS is configured to be transmitted on a second symbol of the uplink subframe (see para. 0289; SRS is transmitted (and therefore also received by a base station) in the 2nd symbol of the uplink subframe).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Hwang, Blankenship, and Park by using the above recited features, as taught by Aiba, in order to provide a communication method, and an integrated circuit capable of performing communication more efficiently when the terminal device transmits an uplink signal based on scheduling by the base station device (see Aiba sections 0002).

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Claim 16, 17, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20170215082 A1), Blankenship et al. (US 20150036566 A1) and Park et al. (US 20170374679 A1), further in view of Yang et al. (US 20120320805 A1)

For claim 16, the combination of Hwang, Blankenship and Park does not disclose wherein symbols configured to transmit a rank indicator (RI) are based on a column set {4, 7, 10} or a column set {3, 5, 8 } based on the determination result.

In analogous art, Yang discloses wherein symbols configured to transmit a rank indicator (RI) are based on a column set {4, 7, 10} or a column set {3, 5, 8 } based on the determination result (see para. 0112; the rank indicator can use any arbitrary number / set of columns associated with RI (g1, g2 etc.) all the way up to a arbitrary number H), wherein the rank indicator is transmitted using symbols (as in para. 0039-0040).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Hwang, Blankenship, and Park by using the above recited features, as taught by Yang, in order to provide a communication method that efficiently can transmit uplink control information using a plurality of cells, and can efficiently manage resources associated with the uplink control information, which increases bandwidth and processing capacity of the network (see Yang sections 0010-0014).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wang; Jianguo et al.	US 20120189075 A1	METHOD AND APPARATUS FOR OBTAINING PRECODING MATRIX INDICATOR
Seo; In Kwon et al.	US 20120320852 A1	METHOD AND APPARATUS OF TRANSMITTING UPLINK SIGNAL
TOSATO; Filippo et al.	US 20110249763 A1	DUAL INDICATOR SCHEME FOR CHANNEL STATE INFORMATION FEEDBACK
WANG; Yi et al.	US 20120213169 A1	METHOD AND APPARATUS FOR IMPLEMENTING DOWNLINK MULTIPLE-INPUT MULTIPLE-OUTPUT TRANSMISSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120. The examiner can normally be reached Thursday and Friday (first week of the bi-week) 10 A.M. to 6 P.M. & Monday and Tuesday (second week of the bi-week) 10 A.M. to 6 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413